[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ARTICULATION
In their ad damnum, numbered one and two or count two of the second amended counterclaim, the defendant's seek equitable relief. CT Page 4624
The settled law of this state provides that "[a] party seeking injunctive relief has the burden of alleging and proving irreparable harm and lack of an adequate remedy at law". City of Hartford v. American Arbitration Association,174 Conn. 472, 476 (1978).
In paragraph 19 of count two of their second amended complaint, the defendants contend that "[e]xcept for recovery of money spent to replace the speed bumps and reimbursement for loss of use on enjoyment of their property the Rubels are without an adequate remedy at law". This language, according to its common meaning and usage indicates that the recovery of money spent to replace the speed bumps and reimbursement for the loss of use and enjoyment of their property are adequate remedies at law. Consequently, equitable remedies were inappropriate and the plaintiff's motion to strike prayers for relief numbered one and two of count two of the defendants second amended counterclaim was granted.
BY THE COURT,
WEST, JUDGE